        Case 1:19-cv-03377-LAP Document 152 Filed 07/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                      Plaintiff,
                                                19 Civ. 3377 (LAP)
-against-
                                                       ORDER
ALAN DERSHOWITZ,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

       The Court has reviewed counsel’s letters of July 2, July 7,

and July 10, 2020 [dkt nos. 146, 148, 151].            In an effort to be

“practical,”     to   avoid   making   this   issue   into   a   lengthy   and

expensive sideshow, and to bring the matter to trial within the

lifetimes of the parties and their lawyers (not to mention the

Court), counsel shall confer orally with an eye toward reaching a

reasonable accommodation concerning Mr. Dershowitz’s requests for

various filings and discovery materials from Giuffre v. Maxwell,

No. 15 Civ. 7433.      For example, subject to redactions of the names

of non-parties and personal identifying information, counsel might

consider, subject to the Court’s approval, production of all

materials naming Mr. Dershowitz.

       The parties are reminded that the central factual issue in

the case is quite simple: did the parties have intimate contact or

not.    That Ms. Giuffre might or might not have spoken truthfully

about her contact (or lack of contact) with individuals other than

                                       1
         Case 1:19-cv-03377-LAP Document 152 Filed 07/22/20 Page 2 of 2



Mr. Dershowitz might technically be relevant to her credibility,

but it is fairly far afield from the main issue in this litigation.

The parties shall keep this in mind in their conferrals.

     Counsel shall report to the Court by letter no later than

July 29, 2020, the status of their discussions.

SO ORDERED.

Dated:       New York, New York
             July 22, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
